Title: To Thomas Jefferson from John Condit, 30 May 1807
From: Condit, John
To: Jefferson, Thomas


                        
                            Respected Sir—
                            NewArk N. Jersey May 30th 1807
                     
                        
                        Permit me to Introduce to your acquaintance the Bearer Mr. Wm Ward, he is a Son of Col. Thomas Ward of this
                            Town has this moment informed me of his intention of Visiting the City of Washington—he is a young man of respectable
                            Character and has been a Uniform and Decided friend and supporter of Republican principles—I have nothing New to inform
                            you of—am in haste, with 
                  Much respect and Esteem your Obt—Sevt—
                        
                            John Condit
                            
                        
                    